DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 11/10/2020, 11/30/2020 and 3/8/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 5-9 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US. Pub. No. 2020/0044796 A1) in view of 3GPP TSG-RAN WG4 Meeting#86; R4-1803153; “Scheduling availability of UE during intra-frequency measurements”; Ericsson (Referred to as Ericsson and admitted by the applicant in the filed IDS on 11/30/2020).

Regarding claim 5, Yang discloses a terminal (See Fig. 3; Transmission Apparatus, which may be a user terminal) comprising: a processor (See Par. [144], [33] of Yang for a reference to a processor used to execute codes stored in the storage medium) coupled to a transceiver (See Fig. 3; Obtaining Module 30 & Transmission Module 32) that: 
performs an L1 measurement using a reference signal in a frequency band (See Par. [37]-[38], [134], [169] of Yang for a reference to the terminal performs timing offset relative to other devices through measurements that include a reference signal receiving power (RSRP) measurements [L1 measurements] or a demodulation reference signal measurements (DMRS)); and controls a scheduling restriction on a transmission or a reception in the frequency band during the L1 measurement based on a subcarrier spacing (SCS) of the reference signal (See Par. [202]-[203], [254]-[259]  and Fig. 10 of Yang for a reference to the subcarrier spacing of the reference signal may be the same or different from the subcarrier spacing of data. Based on the SCS, it is determined whether a gap should be introduced before the RS. During the gap, no transmission/reception is performed [Scheduling Restriction is applied]). 

Yang does not explicitly disclose wherein the processor expects that the scheduling restriction on the transmission or on the reception during the L1 measurement is less restrictive than a scheduling restriction on transmission or on reception during a radio resource management (RRM) measurement.  

However, Ericsson discloses wherein the processor expects that the scheduling restriction on the transmission or on the reception during the L1 measurement is less restrictive than a scheduling restriction on transmission or on reception during a radio resource management (RRM) measurement (See Page 2; Section 9.2.5.3.1, Section 9.2.5.3.2 and Section 9.2.5.3.3 of Ericsson for a reference to that when RSSI measurements [L1 measurement] are performed with a same subcarrier spacing as PDSCH/PDCCH on FR1, there are no scheduling restriction, while the UE is not expected to transmit PUCCH/PUSCH or receive PDCCH/PDSCH on SSB symbol to be measured [RRM measurements]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson and Yang. The motivation for combination would be to improving the system’s performance, by reducing the cross-link interference between adjacent devices on the same resource. (Ericsson; Page 2)


Regarding claim 6, the combination of Yang and Ericsson, specifically Yang discloses wherein the processor controls the scheduling restriction on the transmission or on the reception based on a relationship between the SCS of the reference signal and an SCS of a signal in the transmission or the reception (See Par. [202]-[203], [254]-[259]  and Fig. 10 of Yang for a reference to the subcarrier spacing of the reference signal may be the same or different from the subcarrier spacing of data. Based on the SCS, it is determined whether a gap should be introduced before the RS. During the gap, no transmission/reception is performed [Scheduling Restriction is applied]).  




Regarding claim 7, Yang does not explicitly disclose wherein the scheduling restriction on the transmission or on the reception during the L1 measurement is that the processor does not expect to transmit or to receive data and control information in symbols of a reference signal that is used in L1 measurement.  

However, Ericsson discloses wherein the scheduling restriction on the transmission or on the reception during the L1 measurement is that the processor does not expect to transmit or to receive data and control information in symbols of a reference signal that is used in L1 measurement (See Page 2; Section 9.2.5.3.2 of Ericsson for a reference to that when RSSI measurements [L1 measurement] are performed with a same subcarrier spacing as PDSCH/PDCCH on FR1, there are no scheduling restriction, while the UE is not expected to transmit PUCCH/PUSCH or receive PDCCH/PDSCH on SSB symbol to be measured [RRM measurements]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson and Yang. The motivation for combination would be to improving the system’s performance, by reducing the cross-link interference between adjacent devices on the same resource. (Ericsson; Page 2)


Regarding claim 8, Yang does not explicitly disclose wherein the scheduling restriction on the transmission or on the reception during the L1 measurement is that the processor does not expect to transmit or to receive data and control information in symbols of a reference signal that is used in L1 measurement.  

However, Ericsson discloses wherein the scheduling restriction on the transmission or on the reception during the L1 measurement is that the processor does not expect to transmit or to receive data and control information in symbols of a reference signal that is used in L1 measurement (See Page 2; Section 9.2.5.3.2 of Ericsson for a reference to that when RSSI measurements [L1 measurement] are performed with a same subcarrier spacing as PDSCH/PDCCH on FR1, there are no scheduling restriction, while the UE is not expected to transmit PUCCH/PUSCH or receive PDCCH/PDSCH on SSB symbol to be measured [RRM measurements]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson and Yang. The motivation for combination would be to improving the system’s performance, by reducing the cross-link interference between adjacent devices on the same resource. (Ericsson; Page 2)


Regarding claim 9, Yang does not explicitly disclose wherein the relationship is included in information that indicates a capability of the terminal.  

However, Ericsson discloses wherein the relationship is included in information that indicates a capability of the terminal (See Page 2; Section 9.2.5.3.3 of Ericsson for a reference to the capability of the terminal determines whether the UE capable of measuring without gaps based on the L1 measurements signal has a different or a same subcarrier spacing of PDSCH/PDCCH on frequency range FR2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson and Yang. The motivation for combination would be to improving the system’s performance, by reducing the cross-link interference between adjacent devices on the same resource. (Ericsson; Page 2)


Regarding claim 22, Yang does not explicitly disclose wherein the scheduling restriction on the transmission or on the reception during the RRM measurement is that the processor does not expect to transmit or to receive data and control information in symbols of a reference signal for the RRM measurement, one symbol before the symbols of the reference signal for the RRM measurement, and one symbol after the symbols of the reference signal for the RRM measurement.  

However, Ericsson discloses wherein the scheduling restriction on the transmission or on the reception during the RRM measurement is that the processor does not expect to transmit or to receive data and control information in symbols of a reference signal for the RRM measurement, one symbol before the symbols of the reference signal for the RRM measurement, and one symbol after the symbols of the reference signal for the RRM measurement (See Page 2; Section 9.2.5.3.3 of Ericsson for a reference to the UE is not expected to transmit PUCCH/PUSCH or receive PDCCH/PDSCH on SSB symbols to be measured [RRM Measurements] 1 symbol before each consecutive SSB symbols and 1 symbol after each consecutive SSB symbols).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson and Yang. The motivation for combination would be to improving the system’s performance, by reducing the cross-link interference between adjacent devices on the same resource. (Ericsson; Page 2)


Regarding claim 23, the claim is interpreted and rejected for the same reasons as set forth in claim 5.


Regarding claim 24, Yang discloses a base station (See Fig. 3; Transmission Apparatus, which may be a base station) comprising: a transceiver that performs transmission or reception of signals to and from a terminal (See Fig. 3; Obtaining Module 30 & Transmission Module 32); and a processor that controls the transmission or the reception of the signals in accordance with a scheduling restriction on the terminal (See Par. [144], [33] of Yang for a reference to a processor used to execute codes stored in the storage medium), wherein: 
the terminal performs an L1 measurement using a reference signal in a frequency band (See Par. [37]-[38], [134], [169] of Yang for a reference to the terminal performs timing offset relative to other devices through measurements that include a reference signal receiving power (RSRP) measurements [L1 measurements] or a demodulation reference signal measurements (DMRS)), the terminal controls a scheduling restriction on a transmission or a reception in the frequency band during the L1 measurement based on a subcarrier spacing (SCS) of the reference signal (See Par. [202]-[203], [254]-[259]  and Fig. 10 of Yang for a reference to the subcarrier spacing of the reference signal may be the same or different from the subcarrier spacing of data. Based on the SCS, it is determined whether a gap should be introduced before the RS. During the gap, no transmission/reception is performed [Scheduling Restriction is applied]).  

Yang does not explicitly disclose the terminal expects that the scheduling restriction on the transmission or on the reception during the L1 measurement is less restrictive than a scheduling restriction on transmission or on reception during a radio resource management (RRM) measurement.  

However, Ericsson discloses the terminal expects that the scheduling restriction on the transmission or on the reception during the L1 measurement is less restrictive than a scheduling restriction on transmission or on reception during a radio resource management (RRM) measurement (See Page 2; Section 9.2.5.3.1, Section 9.2.5.3.2 and Section 9.2.5.3.3 of Ericsson for a reference to that when RSSI measurements [L1 measurement] are performed with a same subcarrier spacing as PDSCH/PDCCH on FR1, there are no scheduling restriction, while the UE is not expected to transmit PUCCH/PUSCH or receive PDCCH/PDSCH on SSB symbol to be measured [RRM measurements]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson and Yang. The motivation for combination would be to improving the system’s performance, by reducing the cross-link interference between adjacent devices on the same resource. (Ericsson; Page 2)


Regarding claim 25, Yang discloses a system comprising: a terminal (See Fig. 3; Transmission Apparatus, which may be a user terminal) that comprises a processor (See Par. [144], [33] of Yang for a reference to a processor used to execute codes stored in the storage medium) that: performs an L1 measurement using a reference signal in a frequency band (See Par. [37]-[38], [134], [169] of Yang for a reference to the terminal performs timing offset relative to other devices through measurements that include a reference signal receiving power (RSRP) measurements [L1 measurements] or a demodulation reference signal measurements (DMRS)); and controls a scheduling restriction on a transmission or a reception in the frequency band during the L1 measurement based on a subcarrier spacing (SCS) of the reference signal (See Par. [202]-[203], [254]-[259]  and Fig. 10 of Yang for a reference to the subcarrier spacing of the reference signal may be the same or different from the subcarrier spacing of data. Based on the SCS, it is determined whether a gap should be introduced before the RS. During the gap, no transmission/reception is performed [Scheduling Restriction is applied]), and a base station (See Fig. 3; Transmission Apparatus, which may be a base station), comprises: a transceiver that performs transmission or reception of signals to and from a terminal (See Fig. 3; Obtaining Module 30 & Transmission Module 32); and a processor that controls the transmission or the reception of the signals in accordance with the scheduling restriction (See Par. [144], [33] of Yang for a reference to a processor used to execute codes stored in the storage medium).

Yang does not explicitly disclose wherein 36413755the processor of the terminal expects that the scheduling restriction on the transmission or on the reception during the L1 measurement is less restrictive than a scheduling restriction on transmission or on reception during a radio resource management (RRM) measurement.

However, Ericsson discloses wherein 36413755the processor of the terminal expects that the scheduling restriction on the transmission or on the reception during the L1 measurement is less restrictive than a scheduling restriction on transmission or on reception during a radio resource management (RRM) measurement (See Page 2; Section 9.2.5.3.1, Section 9.2.5.3.2 and Section 9.2.5.3.3 of Ericsson for a reference to that when RSSI measurements [L1 measurement] are performed with a same subcarrier spacing as PDSCH/PDCCH on FR1, there are no scheduling restriction, while the UE is not expected to transmit PUCCH/PUSCH or receive PDCCH/PDSCH on SSB symbol to be measured [RRM measurements]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ericsson and Yang. The motivation for combination would be to improving the system’s performance, by reducing the cross-link interference between adjacent devices on the same resource. (Ericsson; Page 2)

 

5.	Claim(s) 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Ericsson and further in view of 3GPP TSG-RAN WG4 Meeting#86bis; R4-1804835; “Discussion on scheduling availability for inter-band CA”; Huawei (Referred to as Huawei and admitted by the applicant in the filed IDS on 11/30/2020).

Regarding claim 10, the combination of Yang and Ericsson does not explicitly disclose wherein when intra-band carrier aggregation is configured in FR1 and the frequency band is included in the FR1, the processor controls whether to allow the transmission or the reception in accordance with the scheduling restriction on the transmission or the reception during the L1 measurement.  

However, Huawei discloses wherein when intra-band carrier aggregation is configured in FR1 and the frequency band is included in the FR1, the processor controls whether to allow the transmission or the reception in accordance with the scheduling restriction on the transmission or the reception during the L1 measurement (See Page 2; Sections 1 & 2 of Huawei for a reference to that in FR1 intra-frequency SS-RSRP/RSRQ/SINR measurement for intra-band carrier aggregation, it is determined based on the UE capability whether to allow transmitting PUCCH/PUSCH or receiving PDCCH/PDSCH on the measured SSB symbols).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huawei, Ericsson and Yang. The motivation for combination would be to improving the system’s performance, by reducing the cost of the UE when implementing a common Rx beam shared between inter-band CCs. (Huawei; Page 3)

Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim 10. 


Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 10. 


Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 10. 


Regarding claim 14, the combination of Yang and Ericsson does not explicitly disclose wherein when inter-band carrier aggregation is configured in FR1 and the frequency band is included in the FR1, the processor expects that there are no scheduling restrictions on the transmission or on the reception during the L1 measurement.  

However, Huawei discloses wherein when inter-band carrier aggregation is configured in FR1 and the frequency band is included in the FR1, the processor expects that there are no scheduling restrictions on the transmission or on the reception during the L1 measurement (See Page 2-3; Section 2 of Huawei for a reference to that when FR1 + FR1 inter-band CA is performed, CCs locates on different bands, so transmission/reception on each CC is independently performed. No scheduling restriction is applied).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huawei, Ericsson and Yang. The motivation for combination would be to improving the system’s performance, by reducing the cost of the UE when implementing a common Rx beam shared between inter-band CCs. (Huawei; Page 3)


Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 14. 


Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 14. 


Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 14. 


Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 14. 


Regarding claim 19, the combination of Yang and Ericsson does not explicitly disclose wherein when inter-band carrier aggregation is configured in FR1 and FR2, the processor expects no scheduling restrictions on the transmission or on the reception during the measurement.  

However, Huawei discloses wherein when inter-band carrier aggregation is configured in FR1 and FR2, the processor expects no scheduling restrictions on the transmission or on the reception during the measurement (See Page 3; Section 2; proposal 2 of Huawei for a reference to that when FR1 + FR2 inter-band CA is performed, CC on FR1 and CC on FR2 are handled by different RF channels. No interruption should be caused by measurements on one CC. No scheduling restriction is applied).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huawei, Ericsson and Yang. The motivation for combination would be to improving the system’s performance, by reducing the cost of the UE when implementing a common Rx beam shared between inter-band CCs. (Huawei; Page 3)


Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 19. 


Regarding claim 21, the claim is interpreted and rejected for the same reasons as set forth in claim 19. 



Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al. (US. Pub. No. 2019/0273637 A1) discloses a method for joint CSI-RS and SRS triggering.
Ahn et al. (US. Pub. No. 2018/0206142 A1) discloses an apparatus and a method for performing measurement reporting considering in-device coexistence interference.  
Xue et al. (US. Pub. No. 2017/0245278 A1) discloses a direct current component subcarrier configuration method and apparatus.







7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413            

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413